DETAILED ACTION
This is the Office action based on the 16804939 application filed February 28, 2020, and in response to applicant’s argument/remark filed on April 11, 2022.  Claims 1, 3, 5-6, 8-10, 13-19 and 21-23 are currently pending and have been considered below.  Applicant’s cancellation of claims 2, 4, 7, 11, 12 and 20 acknowledged.  
	
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 11, 2022 has been entered.

 Claim Interpretations
Claim 1 recites “wherein the predetermined temperature is lower than a temperature represented by a vapor pressure curve of a carbon monoxide complex of the transition metal with respect to a set pressure value in the etching such that the reaction product is formed in a solid state”(emphasis added).  Since claim 1 does not specify the location of the carbon monoxide complex of the transition metal or when it is formed, for the purpose of examining it will be assumed that the carbon monoxide complex of the transition metal is any carbon monoxide complex of the transition metal that may or may not be formed during the etching of the substrate, e.g.  the carbon monoxide complex of the transition metal may be a carbon monoxide complex of the transition metal formed in another process that is different than the process described in claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5-6, 8-9, 13-19 and 21-23 rejected under 35 U.S.C. 103 as obvious over Surla et al. (U.S. PGPub. No. 20150371869), hereinafter “Surla”:--Claims 1, 5, 6, 8, 9, 13, 14, 15, 16, 18, 21 : Surla teaches a method of etching a silicon-containing film on a substrate ([0001]) in a capacitively coupled plasma chamber ([0206, 0224]), comprisingproviding a mask layer comprising tungsten ([0208]) on a silicon-containing film, such as silicon oxide ([0052, 0161, 0208-0216, 0240]):etching the substrate through openings in the mask layer (Fig. 3b) by using a plasma formed from a gas mixture comprising a nitrogen-containing gas, such as C2F3N ([0216-0217, 0010-0034]), an oxidizer, such as CO, CO2, etc. ([0043-0045]), and an etch gas, such as CF4   or CH3F ([0100-0105, 0231]).     Surla further teaches that the substrate is maintained at -196°C-500°C ([0236]), and that the amount of the oxidizer is adjusted to between 0.01 % v/v to 99.99% v/v to produce an optimum result ([0232]).  In an embodiment, Surla teaches to use a mixture of a nitrogen-containing gas and an oxidizer, wherein the oxidizer flow is adjusted from 0-15 sccm while keeping the nitrogen-containing gas constant at 15 sccm ([0260]), wherein the etch rate may be increased by adding the additive gas, such as CH3F ([0261])     It is noted that tungsten is a transition metal, and CO and CO2 comprise a carbonyl bond.     Although Surla does not teach cooling the substrate to -196°C prior to the etching, since -196°C is much lower than room temperature, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to pre-cool the substrate to such temperature prior to the etching.     Although Surla fails to teach that a temperature in the range -196°C-500°C is lower than a temperature represented by a vapor pressure curve of a carbon monoxide complex of tungsten, since the gases and temperature taught by Surla are the same as Applicant’s, such result is inherent, as taught by Applicant.      It is noted that according to MPEP 2112  “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.”, Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).--Claim 3: Since the mask layer is expose to the plasma, the reaction product would contain the transition metal and C and O from the oxidizer.--Claim 17: Surla further teaches that a source power of 750W and a bias power of 1500W may be applied to the substrate ([0250]). --Claim 19: Since the plasma etches a silicon-containing layer, the reaction product would contain silicon.--Claims 22, 23: Although Surla is silent about a reaction product containing the W/C/O complex product being vaporized, since Surla teaches the temperature of the substrate to 196°C-500°C, which may be much greater than a vapor pressure of such product, the W/C/O complex product may be vaporized and exhausted from the chamber.
Claim 10 rejected under 35 U.S.C. 103 as obvious over Surla as plied to claim 8 above, and further in view of Kanarik et al. (U.S. Pat. No. 20130119018), hereinafter “Kanarik”:--Claim 10: Surla teaches the invention as above.  Surla further teaches to introduce the nitrogen-containing gas and the oxidizer gas together ([0229]) or separately ([0106]) and that the plasma may be pulsed ([0224]).    Surla fails to teach    Kanarik teaches that when plasma etching a substrate, it would be advantageous to pulse RF power and gas flows ([0016-0017]) to improve ion-to-radical flux ratios, selectivity, uniformity and reverse RIE lag effect ([0043]).      Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to pulse the RF power and the gas flow because Kanarik teaches that this would advantageously improve ion-to-radical flux ratios, selectivity, uniformity and reverse RIE lag effect.      It is noted that this would comprise pulsing the etch gas while keeping the oxidizer and the nitrogen-containing gas flow constant.
Response to Arguments
Applicant's arguments filed April 11, 2022 have been fully considered as follows:--Regarding Applicant’s argument that the previously cited prior arts do not teach the amended feature, this arguments is persuasive.  New grounds of rejection based on newly found prior arts are shown above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS PHAM whose telephone number is (571) 270-7670 and fax number is (571) 270-8670.  The examiner can normally be reached on MTWThF9to6 PST.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS T PHAM/Primary Examiner, Art Unit 1713